TANG, Circuit Judge,
concurring specially in the result:
I concur in the result. The majority makes, however, an unsupportable logical leap from the holding of Bowsher v. Sy-nar, — U.S. -, 106 S.Ct. 3181, 92 L.Ed.2d 583 (1986), and wrongly relies upon that case as authority for the result it reaches. Further, the majority dispatches ANC’s separation of powers challenge in a summary fashion, without a discussion of the merits of the argument. We should address each of the arguments of the litigants. The constitutionality of independent agencies has never been fully adjudicated; in a similar case, the Assistant U.S. Attorney admitted at oral argument that the issue “ ‘has been avoided for years.’ ” See Ticor Title Insurance Co. v. FTC, 625 F.Supp. 747, 751 (D.D.C.1986). Accordingly, some discussion of both of these issues is necessary.

I. The Impact of Bowsher

The majority devotes a paragraph of discussion to Bowsher, in which the Supreme Court held that the grant of certain budget-cutting powers to an agent of Congress violated the principle of separation of powers. From this discussion, the opinion concludes remarkably that officers of the United States, “including FTC Commissioners, may engage in the enforcement of federal law.”
This conclusion is flawed in two aspects. The first error is that the conclusion directly contradicts Humphrey’s Executor, upon which the majority principally, and correctly, relies in support of the result. The Supreme Court’s language in Humphrey’s Executor was clear:
*1515[The FTC] cannot in any proper sense be characterized as an arm or an eye of the executive ... Its duties are performed without executive leave and, in the contemplation of the statute, must be free from executive control____ [T]he commission acts in part quasi-legislatively and in part quasi-judicially____ To the extent that it exercises any executive, function, as distinguished from executive power in the constitutional sense, it does so in the discharge and effectuation of its quasi-legislative or quasi-judicial powers, or as an agency of the legislative or judicial departments of the government.
295 U.S. at 628, 55 S.Ct. at 874 (emphasis supplied).
To classify Federal Trade Commissioners as “officers of the United States” is to suppose that those commissioners, who may not be removed by the President except for cause, serve at the pleasure of the President. But they certainly do not so serve. Id. Nevertheless, from Bowsher the majority draws the “implicit” proposition that Federal Trade Commissioners are “officers of the United States” who may enforce federal law. I cannot join in such a conclusion which finds support in neither Humphrey’s Executor nor Bowsher itself.
The second error is found in the concluding sentence of the Bowsher discussion. Even if the majority removed the offending phrase “including FTC Commissioners,” the statement is entirely unremarkable, and provides no support for the opinion’s ultimate conclusion. The ultimate conclusion is that the bringing of enforcement actions by an independent agency does not violate the principle of separation of powers. I fail to see how the notion that the executive branch is charged with the enforcement of federal law lends any support to the ultimate conclusion. The issue in this case is clearly not whether the executive branch has the power to enforce the laws. That much is clear from the text of Article II. The question is whether an independent agency, such as the FTC, may bring an enforcement action without impermissibly exercising “executive power in the constitutional sense,” see Humphrey’s Executor, 295 U.S. 602 at 628, 55 S.Ct. at 874. In this sense, Bowsher is off point. By the explicit language of the Supreme Court, Bowsher has absolutely nothing to do with separation of powers concerns as related to independent agencies. 106 S.Ct. at 3188 n. 4.
Bowsher is only important for our purposes because it does not alter the conclusion we reach. In Bowsher, the Supreme Court held invalid portions of the Balanced Budget and Emergency Deficit Control Act of 1985 [the “Gramm-Rudman-Hollings Act”], which vested the Comptroller General with the power to initiate cuts in the federal budget. 106 S.Ct. at 3188. Unlike the FTC, which is an independent agency whose members are removable by the President for cause, see id. n. 4, the Comptroller General is removable only by the Congress. Id. at 3189. Accordingly, the principal issue in Bowsher was not whether the grant of certain powers to an independent agency violated separation of powers, but instead whether the grant of certain powers to a member of the legislative branch violated separation of powers. In the instant case, it is clear that Congress has created an independent agency over which it has no powers of removal except by impeachment. No Congressional control exists over FTC enforcement. Contrast the removal powers Congress wielded with regard to the Comptroller General in Bowsher. See 106 S.Ct. at 3188-89. We are simply not concerned here with the assignment of executive powers to a person removable by the Congress — the fundamental constitutional flaw embodied in the Gramm-Rudman-Holl-ings Act.

II. Historic Validity of Similar Congressional Grants of Power

The majority omits to discuss the law related to a question which has never been *1516fully adjudicated, and which has been “avoided for years.” Fairness to the litigants requires some discussion of the law regarding similar grants of power to administrative agencies, and the logic supporting their validity.
Despite the longstanding validity of Congressional grants of similar powers of enforcement in independent agencies, ANC suggests that the “executive power” and “take care” clauses * confer upon the President exclusive power to execute all of the laws, based on Nixon v. Fitzgerald, 457 U.S. 731, 750, 102 S.Ct. 2690, 2701, 73 L.Ed.2d 349 (1981) (executive power clause grants President power to enforce federal law). I find no authority in Nixon or elsewhere to support such an argument. Although the powers assigned to the three branches are functionally identifiable, the Supreme Court has repeatedly recognized that such powers are not “hermetically” sealed from each other. INS v. Chadha, 462 U.S. 919, 951, 103 S.Ct. 2764, 2784, 77 L.Ed.2d 317 (1982) (citing Buckley v. Valeo, 424 U.S. 1, 121, 96 S.Ct. 612, 683, 46 L.Ed.2d 659 (1975)). Accordingly, the Supreme Court and others have validated various Congressional grants of powers to administrative agencies. See, e.g., Palmare v. United States, 411 U.S. 389, 408, 93 S.Ct. 1670, 1681, 36 L.Ed.2d 342 (1973) (upholding exercise of judicial authority by District of Columbia courts established by Congress); Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 400, 60 S.Ct. 907, 915, 84 L.Ed. 1263 (1940) (upholding fixing of prices and adjudication by National Bituminous Coal Commission as valid delegation of legislative power to regulate commerce). See also United States v. Nixon, 418 U.S. 683, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (Congress vested in Attorney General power to assist in conduct of criminal litigation against United States government); I.C.C. v. Chatsworth Cooperative Marketing Association, 347 F.2d 821, at 822 (7th Cir.1965) (upholding power of Intestate Commerce Commission to initiate proceedings to enforce Interstate Commerce Act), cert. denied, 382 U.S. 938, 86 S.Ct. 390, 15 L.Ed.2d 349 (1965); United States v. Hess, 317 U.S. 537, 547, 63 S.Ct. 379, 385, 87 L.Ed.2d 443 (1943) (upholding citizen suits and disapproving of argument that control of litigation be left solely to Attorney General); Student Public Interest Research Group v. Monsanto Co., 600 F.Supp. 1474, 1478 (D.N.J.1985) (upholding delegation of civil penalty enforcement power to private parties). Cf. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 640-41, 72 S.Ct. 863, 872-73, 96 L.Ed. 1153 (1952) (Jackson, J., concurring) (executive power clause not a grant in bulk of all conceivable executive power).
Nor do I read INS v. Chadha, 462 U.S. 919, 103 S.Ct. 2764, 77 L.Ed.2d 317 (1983), to dictate otherwise. In Chadha the Court held that the legislative veto of the Attorney General’s suspension of deportation of an alien violated the Constitution because, inter alia, it precluded the President from exercising his veto power. Id. at 958, 103 S.Ct. at 2787. Chadha did not address the powers exercised by independent agency members, but instead examined the circumvention of the constitutional requirement that all legislation be presented to the President, who might veto the legislation. Id. Here, unlike Chadha, no legislative control is asserted over an executive prerogative. See Ameron, Inc. v. United States Army Corps of Engineers, 787 F.2d 875 (3d Cir. 1986). Nothing in Chadha indicates that Congress could not, pursuant to its powers to control immigration and nationality, delegate the power to suspend deportation to an independent agency whose members were removable by the President for cause.
Certainly the modem proliferation of administrative agencies has severely strained the Framers’ pristine notion of separation *1517of powers. Buckley, 424 U.S. at 281, 96 S.Ct. at 755 (White, J., concurring). Nevertheless, I doubt the wisdom of invalidating a statutory mechanism which Congress, in supervising the various fields over which it enjoys constitutional reign, has seen fit to create frequently in order to administer complex and sweeping legislative ends. Examples abound of Congress’ judgment that the various administrative agencies should have the power to seek injunctive relief, or similar remedies, pursuant to their statutory mandates. See, e.g., 2 U.S.C. §§ 437c(b)(l), 327g(a)(6) (Federal Election Commission empowered to obtain injunctive relief and seek compliance through civil enforcement); 15 U.S.C. §§ 77t(b), 78u(e) (SEC empowered to obtain injunctive relief); 7 U.S.C. § 13a-l (Commodity Futures Trading Commission empowered to obtain injunctive relief); 29 U.S.C. § 160(e), (j) (NLRB empowered to obtain judicial enforcement of its orders and restraining orders). Such statutes reflect Congress’ determination that the power to seek enforcement is crucial to the effective administration of agency responsibilities. See FTC v. Dean Foods Co., 384 U.S. 597, 86 S.Ct. 1738, 16 L.Ed.2d 802 (1966) (it would stultify Congressional purpose to say that FTC did not have incidental power to seek preliminary injunction under All Writs Act, 28 U.S.C. § 1651(a)).” Today we reaffirm that history of deference to those determinations.

 Article II, section 1, states that "[t]he executive Power shall be vested in a President of the United States of America.” Article II, section 3, states that the President ”... shall take Care that the Laws be faithfully executed ...”